Appellee, a real estate broker, recovered of appellant the sum of $250, which a jury found to be the value of his services in procuring a purchaser for certain real estate in the city of Longview. The judgment was based upon the answers to certain special issues. It was undisputed that appellee interested the purchaser in the property; that appellant had authorized him to sell it; that appellee reported the progress of his negotiations to appellant; that ultimately appellant sold to said purchaser at a smaller price than appellee was authorized to receive. The controlling questions were: Did appellant revoke appellee's agency prior to the sale? Was appellee the efficient and procuring cause of the sale? What was the value of appellee's services?
The jury answered the first two issues favorably to appellee. To the third it answered, "$250.00." Judgment was accordingly entered in favor of appellee for said amount, and from this judgment appeal has been perfected.
The evidence, though conflicting, was sufficient to support the verdict. Appellant's assignments urge no reversible error. The facts of the case, as found, are controlled by Edmonson v. Tinsley (Tex.Civ.App.)15 S.W.2d 118; Dickinson v. Sanders (Tex.Civ.App.) 39 S.W.2d 102; Wisdom v. W. T. Jones  Son (Tex.Civ.App.) 288 S.W. 270; Goodwin v. Gunter,109 Tex. 56, 185 S.W. 295, 195 S.W. 848.
The judgment of the trial court is affirmed.